DETAILED ACTION
This is on the merits of Application No. 16/674158, filed on 11/05/2019. Claims 1-30 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 11/22/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.


	Election/Restrictions
Claims 12-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/22/2021. Based on the applicant’s amendments are arguments, the restriction is withdrawn. Claims 1-30 will be examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 6, 9, 16, 17, 19, 20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8335606 to Mian et al.
Mian discloses:
(Claim 1) A method (Fig. 3) comprising: receiving a proximity signal at an off-board sensor assembly (13) from an onboard communication device of a vehicle system (4), the proximity signal indicating that the vehicle system is approaching a location of the sensor assembly; activating a sensor of the sensor assembly responsive to receiving the proximity signal (Fig. 3 elements 12, 42A, Col. 9 ln 18-39, can receive signal from a vehicle sensing system of an approaching set of rail vehicles and trigger the devices of system 12 to initialize and shut down); sensing one or more characteristics of the vehicle system as the vehicle system moves by the sensor assembly (22 24 25, Col. 5 ln 38-51, Col. 9 ln 18-39, gathers infrared imaging and acoustic sensing); and directing, using an off-board controller (12), an off-board communication device to communicate a sensor signal that represents the one or more characteristics of the vehicle system that are sensed, the sensor signal communicated to one or more of an onboard controller of the vehicle system or an off-board system (See Fig. 3, 12 communicates data to computer system 30) to control operation of the vehicle system based on the one or more characteristics of the vehicle system (Col. 10 ln 16-44, flags or indicates action should be taken, Col. 17 ln 22-32, can route to repair tracks).
(Claim 3) wherein the sensor assembly is a wayside (Fig. 1A element 13) device that senses the one or more characteristics of the vehicle system as the vehicle system passes by the wayside device.
(Claim 5) wherein the one or more characteristics of the vehicle system that are sensed include one or more of a temperature of an axle of the vehicle system, a temperature of a bearing of the vehicle system, a temperature of a wheel of the vehicle system, a flat spot on the wheel of the vehicle system, a sound of the bearing of the vehicle system, or 
(Claim 6) wherein the one or more characteristics of the vehicle system that are sensed include image data of the vehicle system as generated by the sensor (Col. 12 ln 26-51, includes infrared imaging).
(Claim 9) wherein the sensor signal is communicated to an off-board system to one or more of: automatically restrict movement of the vehicle system, automatically restrict movement of at least one other vehicle system, change which route the vehicle system is traveling along, change which lane of a plurality of lanes in a route the vehicle system is traveling along, order maintenance, inspection, or repair of the vehicle system, or order maintenance, inspection, or repair of the route (Col. 17 ln 22-32, can route to repair tracks and order maintenance/inspection/repair).
(Claim 16) A sensor assembly (Fig. 3) comprising: a communication device configured to receive a proximity signal from a vehicle system, the proximity signal indicating that the vehicle system is approaching a location of the communication device; a sensor configured to be activated responsive to receiving the proximity signal and to sense one or more characteristics of the vehicle system as the vehicle system moves by the sensor assembly (Fig. 3 elements 12, 42A, Col. 9 ln 18-39, can receive signal from a vehicle sensing system of an approaching set of rail vehicles and trigger the devices of system 12 to initialize and shut down); and an off-board controller (30) configured to direct the communication device to communicate a sensor signal (22 24 25) that represents the one or more characteristics of the vehicle system, the off-board controller configured to direct the communication device to communicate the sensor signal to one or more of an onboard controller of the vehicle system or an off-board system to automatically change 
(Claim 17) wherein the communication device, the sensor, and the off-board controller are included in a wayside device (Fig. 1A element 13) that senses the one or more characteristics of the vehicle system as the vehicle system passes by the wayside device.
(Claim 19) wherein the sensor includes one or more of a temperature sensor, an accelerometer, or an acoustic sensor (24 22 25 includes temperature sensing and acoustic sensing).
(Claim 20) wherein the sensor includes an optical sensing device (22 24).
(Claim 23) wherein the communication device is configured to communicate the sensor signal to an off-board system to one or more of: restrict movement of the vehicle system, restrict movement of at least one other vehicle system, change which route the vehicle system is traveling along, order maintenance, inspection, or repair of the vehicle system, or order maintenance, inspection, or repair of the route (Col. 17 ln 22-32, can route to repair tracks and order maintenance/inspection/repair).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4, 7, 8, 10-15, 18, 21, 22, and 24-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mian in view of U.S. Patent App. Pub. No. 2019/0176862 to Kumar et al.
Mian discloses:
The limitations of claims 1 and 16.
(Claim 12)
(Claim 14) the characteristics include one or more of a temperature of an axle of the vehicle system, a temperature of a bearing of the vehicle system, a temperature of a wheel of the vehicle system, a flat spot on the wheel of the vehicle system, a sound of the bearing of the vehicle system, or a sound of a component of the vehicle system dragging on a route (See Title, Figs. 5A-8, Col. 12 ln 26-51, determines overheating of components including bearings).
(Claim 26) A system comprising: an onboard communication device configured to communicate a proximity signal from a vehicle system to an off-board sensor assembly responsive to determining that the vehicle system is approaching a location of the sensor assembly, the proximity signal activating the sensor assembly, a sensor signal from the sensor assembly, the sensor signal representing one or more characteristics of the vehicle system sensed by the sensor assembly as the vehicle system moved by the sensor assembly (Fig. 3 elements 12, 42A, Col. 9 ln 18-39, can receive signal from a vehicle sensing system of an approaching set of rail vehicles and trigger the devices of system 12 to initialize and shut down).
(Claim 28) wherein the one or more characteristics of the vehicle system that are sensed include one or more of a temperature of an axle of the vehicle system, a temperature of a bearing of the vehicle system, a temperature of a wheel of the vehicle system, a flat spot on the wheel of the vehicle system, a sound of the bearing of the vehicle system, or a sound of a component of the vehicle system dragging on a route (See Title, Figs. 5A-8, Col. 12 ln 26-51, determines overheating of components including bearings).

Mian
(Claim 2) wherein the sensor signal is communicated to control the operation of the vehicle system without operator intervention of the vehicle system, the operation of the vehicle system controlled by one or more of increasing a speed of the vehicle system, slowing down the vehicle system, changing a gear of the vehicle system, changing a rotating speed of an axle of the vehicle system, engaging a braking system of the vehicle system, changing an engine speed of the vehicle system, changing an onboard source of electric energy of the vehicle system, activating a light of the vehicle system, or generating an audible sound onboard the vehicle system.
(Claim 4) wherein the sensor assembly is a mobile device that senses the one or more characteristics of the vehicle system as the vehicle system moves relative to the mobile device.
(Claim 7) wherein the one or more characteristics of the vehicle system that are sensed include one or more of a software version of a communication device onboard the vehicle system, a communication protocol used by the communication device, or a content of a database onboard the vehicle system and used for controlling operation of the vehicle system.
(Claim 8) further comprising communicating one or more of a software update or a database update to the vehicle system based on the one or more characteristics of the vehicle system that are sensed.
(Claim 10)
(Claim 11) wherein the sensor signal is communicated to an off-board back office system to one or more of: generate or change a movement authority for at least one other vehicle system, generate or change a movement bulletin for the at least one other vehicle system, generate or change a movement schedule of the at least one other vehicle system, or direct a maintenance system to repair, inspect, or maintain a block of a route.
(Claim 12) A system comprising: an onboard controller receiving the sensor signal, the onboard controller configured to control operation of the vehicle system based on one or more characteristics of the vehicle system. 
(Claim 13) wherein the onboard controller is communicated to control the operation of the vehicle system without operator intervention of the vehicle system, the operation of the vehicle system controlled by the onboard controller one or more of increasing a speed of the vehicle system, slowing down the vehicle system, changing a gear of the vehicle system, changing a rotating speed of an axle of the vehicle system, engaging a braking system of the vehicle system, changing an engine speed of the vehicle system, changing an onboard source of electric energy of the vehicle system, activating a light of the vehicle system, or generating an audible sound onboard the vehicle system.
(Claim 14) wherein the one or more characteristics of the vehicle system are received by the onboard controller.
(Claim 15)
(Claim 18) wherein the communication device, the sensor, and the off-board controller are included in a mobile device that senses the one or more characteristics of the vehicle system as the vehicle system moves relative to the mobile device.
(Claim 21) wherein the sensor is configured to sense the one or more characteristics by communicating with an onboard controller of the vehicle system to determine one or more of a software version of an onboard communication device of the vehicle system, a communication protocol used by the onboard communication device, or a content of an onboard database of the vehicle system and used for controlling movement of the vehicle system.
(Claim 22) wherein the off-board controller is configured to communicate one or more of a software update or a database update to the onboard controller of the vehicle system based on the one or more characteristics of the vehicle system that are sensed.
(Claim 24) wherein the communication device is configured to communicate the sensor signal to an onboard positive train control (PTC) system controller located onboard the vehicle for reducing an upper restriction on a moving speed of the vehicle system as dictated by the PTC system controller.
(Claim 25)
(Claim 26) the onboard communication device configured to receive a sensor signal from the sensor assembly and an onboard controller configured to automatically change operation of the vehicle system based on the one or more characteristics of the vehicle system responsive to receiving the sensor signal.
(Claim 27) wherein the controller is communicated to change the operation of the vehicle system without operator intervention of the vehicle system.
(Claim 29) wherein the one or more characteristics of the vehicle system that are sensed include one or more of a software version of a communication device onboard the vehicle system, a communication protocol used by the communication device, or a content of a database onboard the vehicle system and used for controlling movement of the vehicle system.
(Claim 30) wherein the onboard controller is configured to change the movement of the vehicle system by selectively reducing an upper restriction on a moving speed of the vehicle system.
Kumar teaches: 
(Claim 2) wherein the sensor signal is communicated to control the operation of the vehicle system without operator intervention of the vehicle system, the operation of the vehicle system controlled by one or more of increasing a speed of the vehicle system, slowing down the vehicle system, changing a gear of the vehicle system, changing a rotating speed of an axle of the vehicle system, engaging a braking system of the vehicle system, changing an engine speed of the vehicle system, changing an onboard source of electric energy of the vehicle system, activating a light of the vehicle system, or generating an audible sound onboard the vehicle system (Fig. 28 element 2806, 2818, 
(Claim 4) wherein the sensor assembly is a mobile device that senses the one or more characteristics of the vehicle system as the vehicle system moves relative to the mobile device (Fig. 1, Abstract, mobile device can be used that includes a sensor package).
(Claim 7) wherein the one or more characteristics of the vehicle system that are sensed include one or more of a software version of a communication device onboard the vehicle system, a communication protocol used by the communication device, or a content of a database onboard the vehicle system and used for controlling operation of the vehicle system (Par. [0183], information communicated can include software updates).
(Claim 8) further comprising communicating one or more of a software update or a database update to the vehicle system based on the one or more characteristics of the vehicle system that are sensed (Par. [0183], information communicated can include software updates).
(Claim 10) wherein the sensor signal is communicated to an onboard positive train control (PTC) system controller located onboard the vehicle for reducing an upper restriction on a moving speed of the vehicle system as dictated by the PTC system controller (Fig. 28, Par. [0275], cooperates with a PTC).
(Claim 11) wherein the sensor signal is communicated to an off-board back office system to one or more of: generate or change a movement authority for at least one other vehicle system, generate or change a movement bulletin for the at least one other vehicle system, generate or change a movement schedule of the at least one other vehicle system, or direct a maintenance system to repair, inspect, or maintain a block of 
(Claim 12) A system comprising: an onboard controller receiving the sensor signal, the onboard controller configured to control operation of the vehicle system based on one or more characteristics of the vehicle system (Par. [0057], [0126]-[0127] controller is provided in the locomotive and receives sensor signals to control the locomotive). 
(Claim 13) wherein the onboard controller is communicated to control the operation of the vehicle system without operator intervention of the vehicle system, the operation of the vehicle system controlled by the onboard controller one or more of increasing a speed of the vehicle system, slowing down the vehicle system, changing a gear of the vehicle system, changing a rotating speed of an axle of the vehicle system, engaging a braking system of the vehicle system, changing an engine speed of the vehicle system, changing an onboard source of electric energy of the vehicle system, activating a light of the vehicle system, or generating an audible sound onboard the vehicle system (Fig. 28 element 2806, 2818, vehicle parameters out of norm will provide control action, for example in par. [0291], will cause automatic slowing of vehicle system).
(Claim 14) wherein the one or more characteristics of the vehicle system are received by the onboard controller (Par. [0057], onboard controller receives characteristics).
(Claim 15) wherein the onboard controller is configured to receive one or more of a software update or a database update to the vehicle system based on the one or more characteristics of the vehicle system that are sensed (Par. [0183], information communicated can include software updates).
(Claim 18) wherein the communication device, the sensor, and the off-board controller are included in a mobile device that senses the one or more characteristics of the 
(Claim 21) wherein the sensor is configured to sense the one or more characteristics by communicating with an onboard controller of the vehicle system to determine one or more of a software version of an onboard communication device of the vehicle system, a communication protocol used by the onboard communication device, or a content of an onboard database of the vehicle system and used for controlling movement of the vehicle system (Par. [0183], information communicated can include software updates).
(Claim 22) wherein the off-board controller is configured to communicate one or more of a software update or a database update to the onboard controller of the vehicle system based on the one or more characteristics of the vehicle system that are sensed (Par. [0183], information communicated can include software updates).
(Claim 24) wherein the communication device is configured to communicate the sensor signal to an onboard positive train control (PTC) system controller located onboard the vehicle for reducing an upper restriction on a moving speed of the vehicle system as dictated by the PTC system controller (Fig. 28, Par. [0275], cooperates with a PTC to reduce speed).
(Claim 25)
(Claim 26) the onboard communication device configured to receive a sensor signal from the sensor assembly and an onboard controller configured to automatically change operation of the vehicle system based on the one or more characteristics of the vehicle system responsive to receiving the sensor signal (Par. [0057], [0126]-[0127] controller is provided in the locomotive and receives sensor signals to control the locomotive).
(Claim 27) wherein the controller is communicated to change the operation of the vehicle system without operator intervention of the vehicle system (Fig. 28 element 2806, 2818, vehicle parameters out of norm will provide control action, for example in par. [0291], will cause automatic slowing of vehicle system).
(Claim 29) wherein the one or more characteristics of the vehicle system that are sensed include one or more of a software version of a communication device onboard the vehicle system, a communication protocol used by the communication device, or a content of a database onboard the vehicle system and used for controlling movement of the vehicle system (Par. [0183], information communicated can include software updates).
(Claim 30) wherein the onboard controller is configured to change the movement of the vehicle system by selectively reducing an upper restriction on a moving speed of the vehicle system (par. [0291], will cause automatic slowing/stop of vehicle system, thus reducing an upper restriction on a moving speed).

Regarding claims 12, 14, and 26, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mian to have an onboard controller receive the sensor data in order to perform the control onboard. While Mian does not explicitly state that the controller can be onboard, one of ordinary skill in the art could see the onboard controller of Kumar and apply it to 
Regarding claims 2, 13, 27, and 30, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mian to control the vehicle system without operation to slow down the vehicle system, as taught by Kumar, in order to initiate quick safety features that do not require human interaction. Unsafe conditions handled automatically allow for less human error accidents.
Regarding claims 4 and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mian to have the devices be mobile, as taught by Kumar, in order to determine conditions more easily. Instead of needing to wait to pass by a wayside device, a mobile device can be implemented whenever deemed necessary and allow for quick sensing.
Regarding claims 7, 8, 15, 21, 22, and 29, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mian to include software updates in the sensor assembly, as taught by Kumar, in order to keep systems up to date. Updates can provide critical content necessary for safe operation of the vehicle.
Regarding claims 10, 11, 24, and 25, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Mian to have the sensor signal communicated to an onboard positive train control/off-board back office system to direct maintenance, as taught by Kumar, in order to safely operate the vehicle according to existing control and to timely clean up any unresolved issues in order to prevent any damage to further vehicles.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Abel-Malek et al (US 6985803) discloses a system and method for monitoring the condition of a vehicle.
Mian et al (US 8478480) discloses a vehicle evaluation using infrared data.
Mian et al (US 2007/0075192) discloses a wheel measurement system and methods.
Lane et al (US 2006/0180760) discloses a smart thermal imaging and inspection device for wheels and components thereof and method.
Mian et al (US 8326582) discloses acoustic-based rotating component analysis.	
Azzaro et al (US 5806011) discloses a method and apparatus for performance based assessment of locomotive diesel engines.
Gamache et al (US 8925873) discloses a wayside measurement of railcar wheel to rail geometry.
Bidone (US 6476722) discloses a thermographic system to check and prevent fires in a vehicle.
Gallagher (US 4659043) discloses a railroad hot box detector.
Kalghatgi et al (US 2019/0095725) discloses a detection system for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY HANNON whose telephone number is (571)270-1943.  The examiner can normally be reached on Monday - Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TIMOTHY HANNON/Primary Examiner, Art Unit 3659